
	
		I
		111th CONGRESS
		2d Session
		H. R. 4754
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the further extension or establishment of
		  national monuments in Montana except by express authorization of
		  Congress.
	
	
		1.Limitation on further
			 extension or establishment of national monuments in MontanaThis proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or Montana after
			 Wyoming.
		
